Citation Nr: 0710625	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  98-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for arthritis of 
the right hand.

2.  Entitlement to a compensable evaluation for arthritis of 
the left hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and from June 1976 to November 1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In September 2005, the Board remanded 
the case to the RO for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1. The veteran's right hand arthritis this is manifested by 
noncompensable limitation of motion confirmed by objective 
findings such as Heberden nodes, Bouchard nodes, swelling, 
and complaint of painful motion without X-ray evidence of 
arthritis.  

2.  The veteran's left hand arthritis this is manifested by 
noncompensable limitation of motion confirmed by objective 
findings such as Heberden nodes, Bouchard nodes, swelling, 
and complaint of painful motion without X-ray evidence of 
arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for arthritis 
of the right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5228, 5229 (2006); 38 
C.F.R. § 4.71a, DC 5223, Note (a) (1998).

2.  The criteria for a compensable evaluation for arthritis 
of the left hand are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5228, 5229 (2006); 38 
C.F.R. § 4.71a, DC 5223, Note (a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter in 
December 2004.  Although the originating agency has not 
specifically requested the veteran to submit all pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in her possession.  The veteran was 
provided ample time to submit or identify pertinent evidence 
after notice was provided.  The veteran was also furnished a 
letter in June 2006 informing her of the type of evidence 
necessary to establish an effective date

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims. 



Evidentiary Background

The veteran's service medical records show that he jammed his 
right thumb in March 1987.  Subsequent X-rays in April 1987 
revealed no abnormalities.  However, at that time, the 
veteran's thumb was still swollen and tender.  There are no 
other reports of problems with his hands in the service 
medical records.

Post service medical records show that the veteran received 
treatment for generalized joint pain, including bilateral 
finger joint pain, at a military hospital in August 1996.  
Examination revealed pain at the proximal interphalangeal 
joints (PIP) joints bilaterally.  Assessment was 
osteoarthritis.

In May 1998, the veteran was afforded a VA compensation and 
pension examination.  He complained of pain in his fingers 
since 1997.  He reported that he sustained an injury to his 
right thumb in 1998.  He had daily pain, particularly in the 
morning, that lasted for two hours.  He also reported 
stiffness and swelling.  Pain was precipitated by cold 
weather, golf, and lifting heavy objects.  While the 
veteran's condition occasionally affected his ability to do 
home visits as a nurse, he had not lost any time due to his 
hand problems.  X-rays were negative and the examiner noted 
that traumatic arthritis was not found.  

The veteran was afforded another VA compensation and pension 
examination in September 2001.  He reported pain, swelling, 
and stiffness of the knuckles of both hands upon arising each 
morning.  The swelling and stiffness slowly resolved with the 
use of the hands.  He reported pain when shaking hands and 
gripping strongly.  He took Vioxx for relief of his pain.  He 
also took glucosamine and chondroitin sulfate.  He reported 
that he could not function without his medication.  He did 
not have flare ups of hand pain and did not use braces on 
either hand.  

Physical examination revealed small Heberden nodes of the 
distal interphalangeal joints (DIP) of the small and ring 
fingers of both hands.  There were also small Bouchard nodes 
of the PIP joints of the index and long fingers of both 
hands.  Both thumbs and all fingers extended fully, except 
for the PIP joints of both long fingers which lacked 10 
degrees of full extension.  All fingers flexed fully with the 
tips of the fingers touching the mid-palmar creases.  Key 
pinch, tip pinch, and grip strengths of both hands was 
normal.  The skin of the hands was of normal turgor, color, 
and texture and radial pulses were normally palpable.  
Radiograms of both hands showed no abnormalities with the 
bony structures having normal contour and all articular 
cartilage spaces having normal thickness.  There were no 
erosive or hypertrophic changes and no abnormalities of the 
right thumb.  An assessment of mild osteoarthritis of both 
hands, manifested by complaints of joint pain and stiffness, 
but without radiographic changes, was rendered.  

Similarly, X-rays of the veteran's hands and wrists taken in 
January 2002 were interpreted as negative.  It was noted that 
no significant abnormalities of either hand were exhibited.  

During VA examination in August 2003 and May 2004, the 
veteran reported numbness in the fourth and fifth fingers of 
his right hand.  His service connected disabilities, 
including his bilateral hand arthritis, did not affect his 
activities of daily living; however, he could not exercise as 
vigorously as he could in the past.  The veteran did not have 
any redness or heat in his joints.  He described his joints 
as having dull aches with occasional numbness and sense of 
instability.  

Examination revealed full range of motion of the hands.  All 
of his fingers could approximate the thumb and all fingers 
could approximate the median transverse fold of the hands.  
No nodules were noted.  There was minimal synovitis of the 
DIP and PIP joints of all fingers and chronic inflammation at 
the base of the right thumb.  Motion was additionally limited 
by repetitive use.  X-rays of the hands were interpreted as 
normal.  

The May 2004 examination report notes that motion was not 
additionally limited with repetitive use during the 
examination and the veteran was able to push, pull, twist, 
turn, probe, and express with his hands.  Hand strength was 5 
out of 5 and there was no muscular atrophy.  Diagnosis was 
early osteoarthritic changes of the hands on physical 
examination without radiologic changes.  

In a September 2004 statement, the veteran stated that he 
could no longer approximate his right thumb with the medial 
transverse fold of the hand or grasp or pick up any object of 
"sizable girth or weight."  He had to use "fat pens" and 
was learning to become more ambidextrous.  He continued to 
start IVs on patients, but had to quit lifting or moving 
patients due to his back and hand disabilities.  He also felt 
that his mobility and strength were severely compromised.  

During VA examination in November 2004, the veteran reported 
progressive increasing pain in his hands.  He took Motrin or 
Tylenol for his pain.  All of his fingers would get sore one 
time or another, especially his right thumb.  The flare ups 
were not related to activity.  He has more flare ups of joint 
pain during damp cold weather.  He described the pain as 
sharp located at the base of the thumb and over the joints of 
the fingers of both hands.  The examiner noted no significant 
swelling of the small joints of both hands; rather, the 
veteran "just feels that they are swollen and painful."  
His reported flare-ups were variable ranging from 0 to 4 
times per month.  During flare-ups, he carried out his daily 
activities involving the use of both hands.  He had no 
limitation of motion or functional impairment affecting the 
use of either hand.  Rest and taking Motrin alleviated his 
pain.  The pain was localized in both hands with no 
radiation.  Pain would last from 1 to 2 hours until the 
beneficial effects of medication would set in.  He used no 
hand splints and has never been incapacitated or hospitalized 
due to his right hand condition.  

On examination, the muscles around both hands were noted to 
be well developed with no signs of atrophy or muscle wasting.  
Furthermore, the muscles of both hands were observed to be 
nontender to palpation.  Both hands could oppose the tips of 
each finger to the palmar surface of the hand from the thumb 
to the index, middle, ring, and small fingers with no 
difficulties.  Likewise, the veteran could oppose the tips of 
the fingers of both hands to the thumb without any 
difficulty.  The only abnormality observed by the examiner 
was a 2 cm. gap of the right thumb on touching the base of 
the small finger.  The left thumb could touch the base of the 
small finger without difficulty. 

Both hands cold perform wrist dorsiflexion from 20 to 30 
degrees.  All of the fingers were measured for 
metacarpophalangeal flexion to around 30 degrees.  PIP 
flexion of all the fingers was about 30 degrees.  There was 
slight pain over the interphalangeal joints of the index, 
ring and middle fingers of the left hand that the veteran 
attributed to recent trauma.  There was no ankylosed joint or 
deformity of either hand.  

The examiner noted that there were no swollen joints noted in 
the small joints of his hands.  The veteran had good radial 
pulses in the right and left hands and sensation was intact 
in both hands with no sensory deficit noted.  Strength in 
both hands was measured, and the right hand, being the 
dominant hand, looked stronger in grip than the left hand.  
Strength of the fingers against opposition revealed that all 
of the fingers had adequate strength.  The "length" of the 
wrist joints was measured and felt to adequate.  

The examiner estimated that during acute flare-ups of hand 
pain, the veteran had no limitation of function.  On 
repetitive use, the veteran would have no limitation of 
function of either hand.  This was based on the current 
essentially normal examination and normal radiological 
studies of both hands.  

Pursuant to the Board's prior Remand, the veteran was 
afforded a VA examination in March 2006.  The veteran 
complained of constant pain in both hands with pain mainly in 
the metacarpophalangeal (MCP) joint of the right thumb.  His 
pain was usually mild with occasional flare-ups.  Usually 
these flare-ups happen at least every two month usually 
lasting for 4 days.  During these flare-ups, which usually 
involved his right thumb, his pain was very severe to almost 
the worse possible pain of his life.  The pain in his hands 
was usually only moderate to severe pain involving the PIP 
and MCP joints of both hands.  He also had increased 
stiffness daily in the mornings that usually last for 1 hour 
and were usually relieved with hot shower or hot soaks on his 
hands.  Beside that, he complained of swelling to the PIP and 
MCP joints of both hands usually lasting for half a day to a 
full day.  He reported that he used a splint on his right 
thumb at least once a week.  He denied any fatigue because of 
his hands, but complained of lack of endurance and some 
weakness to both hands particularly with right hand gripping.  
His activities of daily living were affected by his inability 
to perform strong gripping of his right hand and inability to 
hold heavy objects in his right hand because of his right 
thumb disability.  He denied having lost any time at work due 
to his hand disability. 

Examination of the right hand revealed no muscle atrophy and 
no muscle wasting.  There was no swelling or redness of any 
joint of the right hand.  Some bony protrusion was noticed on 
the MCP joint of the right thumb which was tender to deep 
palpation of the thumb.  There was also tenderness to deep 
palpation on the IP joint of the thumb, PIP joints of the 
hand and fingers of the right hand.  He had no pain to deep 
palpation on the DIP joints of the right hand.  Range of 
motion of the digits of the right hand was as follows: 

Right Hand Range of Motion (in degrees)

Thumb
Index
Middle
Ring
Little
MCP
0-60
0-90
0-90
0-90
0-90
IP
0-70




PIP

0-110
0-110
0-110
0-110
DIP

0-70
0-70
0-70
0-70

The examiner noted that the veteran could flex the tip of his 
fingers to the palmar surface of the hand with no 
difficulties.  He could also oppose all of the tips of his 
fingers to the tip of the thumb with no difficulties.  The 
strength of the right hand fingers from the index to the 
little finger was 5/5 with a normal strength of fingers of 
the right hand.  However, the veteran had some mild pain to 
flexion of the MCP joint of the right thumb that usually 
started and ended at 80 degrees of flexion of the thumb.  
There was no pain to flexion and extension of the rest of the 
fingers of the right hand.  The examiner noted that he did 
not observe any functional impairment of the veteran's right 
hand.

Examination of the left hand revealed no gross deformity with 
no swelling or redness of the joints of the left hand.  The 
left hand had well developed muscles.  
Range of motion of the digits of the right hand was as 
follows: 



Left Hand Range of Motion (in degrees)

Thumb
Index
Middle
Ring
Little
MCP
0-60
0-90
0-90
0-90
0-90
IP
0-80




PIP

0-110
0-110
0-110
0-110
DIP

0-70
0-70
0-70
0-70

The examiner observed that there was no pain or discomfort 
during range of motion testing of each digit of the left 
hand.  The veteran could flex the tip of his fingers to the 
palmar muscle flexion of the left hand with no difficulties.  
Furthermore, he could oppose the tip of the fingers to the 
tip of the thumb with no difficulties.  Strength of the 
fingers of the left hand was 5/5.  The examiner observed no 
evidence of any functional impairment of the left hand.

The examiner noted that X-rays studies taken in conjunction 
with the examination revealed normal hands bilaterally.  
Diagnoses included right hand thumb arthralgias without 
evidence of osteoarthritis at the level of the MCP joint; 
right hand arthralgia; and left hand arthralgia.  Left hand 
osteoarthritis was not found.  


Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition. It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history. 38 C.F.R. § 4.1 (2006).

The veteran's service-connected arthritis of the right hand 
and arthritis of the left hand are rated under Diagnostic 
Code 5003.  Under that Diagnostic Code, it states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion.  See 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5003 (2006).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the disability will be rated as follows:

With x-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations - 20 percent 
disabling

With x-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups - 10 percent disabling

The 20 percent and 10 percent ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  Id. at Note (1).

Prior to January 2, 2002, favorable ankylosis of 5 digits of 
one hand warranted a 50 percent evaluation when the major 
hand is involved and a 40 percent evaluation when the minor 
hand is involved.  Ankylosis was considered to be favorable 
when the ankylosis does not prevent flexion of the tips of 
the fingers to within 2 inches (5.1 centimeters) of median 
transverse fold of the palm.  Limitation of motion of less 
than one inch (2.5 centimeters) was not considered disabling.  
38 C.F.R. § 4.71a, Code 5220 and note (a) following Code 
5223, effective prior to January 2, 2002.

The criteria for the evaluation of ankylosis and limitation 
of motion of the digits of the hands were amended effective 
as of January 2, 2002.  Under the appropriate regulation, 
plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  In general, the 
anatomical position is considered as 0 degrees.  Motion of 
the thumb and fingers should be described by appropriate 
reference to the joints (See Plate III) whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71.

Under the revised 38 C.F.R. §§ 4.71 and 4.71a, the name of 
the "middle finger" is changed to "long finger" in the 
diagnostic codes pertaining to digit ankylosis, limitation of 
motion, and finger amputations.  For the index, long, ring, 
and little fingers (digits II, III, IV, and V), zero degrees 
of flexion represents the fingers fully extended, making a 
straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces the finger pads.  
Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of Hand, 
Note 1.  

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of Hand, Note 2.  

If there is limitation of motion of two or more digits, each 
digit should be separately evaluated and the evaluations 
should be combined.  38 C.F.R. § 4.71a, Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of Hand, Note 5.  

Disability evaluations based on ankylosis of the digits of 
the hand are found under Diagnostic Codes 5216 through 5227.  

Limitation of motion of individual digits of the hand is 
found in Diagnostic Codes 5228 through 5230.  Under 
Diagnostic Code 5228, limitation of motion of the thumb with 
a gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers warrants a 20 percent rating.  Limitation of motion 
with a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers warrants a 10 percent rating.  Limitation 
of motion with a gap of less than one inch (2.5 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers warrants a noncompensable evaluation.  

Under Diagnostic Code 5229, limitation of motion of the index 
or long finger with a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees warrants a 10 
percent evaluation.  Limitation of motion of the index or 
long finger with a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the  finger flexed to the extent possible, 
and; extension is limited by no more than 30  degrees 
warrants a noncompensable evaluation.  

Under Diagnostic Code 5230, any limitation of motion of the 
ring or little finger warrants a noncompensable evaluation.  

For the purpose of rating a disability from arthritis, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints.  38 C.F.R. § 4.45(f) 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The evidence does not show that the veteran has ankylosis of 
any digit of either hand.  Accordingly, a compensable 
evaluation based on ankylosis of the hand is not warranted.  

Furthermore, the evidence does not show that the veteran has 
limitation of motion of either thumb with a gap of more than 
one inch (2.5 cm.) between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  During 
examination in September 2001, the veteran was able to fully 
extend his thumbs.  The only limitation motion noted during 
examination in November 2004 was a 2 cm. gap of the right 
thumb on touching the base of the small finger.  In March 
2006, he could oppose the tip of all of his fingers to each 
respective thumb without difficulty.  At that time, he had 
normal strength with painful right thumb motion.  In light of 
the foregoing, the Board concludes that the criteria for 
compensable evaluation based on limitation of motion of 
either thumb under Diagnostic Code 5228 are not warranted.

Additionally, the evidence does not show limitation of motion 
of either index finger or either middle finger with a gap of 
more than one inch (2.5 cm.) between the fingertip and 
proximal transverse crease of the pam with the finger flexed 
to the extent possible.  During VA examination in August 2003 
and May 2004, all fingers could approximate the median 
transverse fold of the hands.  Likewise, during examination 
in November 2004, he could oppose the tips of each finger to 
the palmar surface of each hand with no difficulties.  He 
could also oppose the tips of each finger to his thumbs 
without difficulties.  Most recently, in March 2006, he could 
flex the tips of each of his fingers to the palmar surface of 
the respective hand without difficulty with normal finger 
strength.  

Similarly, the evidence does not show limitation of extension 
to 30 degrees or more.  On the contrary, as noted above, 
during VA examination in September 2001, the veteran was able 
to fully extend all of his fingers with the exception of the 
PIP joints of both long fingers which lacked 10 degrees of 
full extension.  During recent examination in March 2006, the 
veteran had full range of extension of the fingers of each 
hand.  In light of the foregoing, the Board concludes that 
the criteria for compensable evaluations based on limitation 
of motion of the index or longer fingers of either hand under 
Diagnostic Code 5229 are not warranted.

As shown above, the criteria for a compensable evaluation 
based on limitation of motion of the joints of the hand is 
not warranted.  However, under Diagnostic Code 5003, where 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  

In the present case, there is no X-ray evidence of 
degenerative changes of either hand.  Therefore diagnostic 
code 5003 is not applicable.  There is objective evidence of 
limited motion.  Examination in August 2003 and May 2004 
revealed minimal synovitis of the DIP and PIP joints of all 
fingers with chronic inflammation at the base of the right 
thumb.  In August 2003 and May 2004, the veteran was 
observed.  While the veteran continued to be employed 
throughout the course of the appeal, the March 2006 
examination report notes that the veteran's activities of 
daily living were affected by his inability to perform strong 
gripping with his right hand and inability to hold heavy 
objects.  Examination revealed a bony protrusion of the MCP 
joint of the right thumb with tenderness to palpation of the 
thumb and PIPs of the right fingers.  However, the cumulative 
record establishes that actual functional impairment is rare 
or does not exist.

In light of the foregoing, with consideration of the 
veteran's consistent complaints of painful joints, the Board 
concludes that a compensable evaluation is not warranted.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  However, the 
clinical evidence reflects that the veteran has not 
experienced such functional impairment to warrant a rating in 
excess of 10 percent for each hand.  The March 2006 
examination report notes that the veteran, despite 
complaining of weakness, had full strength in both hands with 
no evidence of functional impairment.  While the veteran 
complained of lack of endurance, he denied any fatigue due to 
his hands. In addition, he had not lost any time at work due 
to arthritis in either hand.  


ORDER

A compensable rating for arthritis of the right hand is 
denied.

A compensable rating for arthritis of the left hand is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


